ORDER
PER CURIAM.
Sapaugh Motors, Inc. (“Sapaugh”) appeals from the trial court’s judgment denying its Motion to Compel Arbitration of Barbara Ellen Jones’s employment related claims. Sapaugh argues the trial court erred in denying its motion because Jones signed an employment document containing a valid and enforceable arbitration clause.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).